 Exhibit 10.1

Certain identified information has been excluded from the document because it is
both (i) not material and (ii) would be competitively harmful if publicly
disclosed.
 

 
AMENDED AND RESTATED COLLABORATION AGREEMENT
 
THIS AMENDED AND RESTATED COLLABORATION AGREEMENT (the “Agreement”) is dated as
of June 19, 2019 by and between Checkpoint Therapeutics, Inc., a Delaware
corporation organized having its place of business at 2 Gansevoort Street, New
York, NY 10014 (“CTI”), and TG Therapeutics, Inc. located at 2 Gansevoort
Street, New York, NY 10014 (“TGTX”). CTI, on the one hand, and TGTX, on the
other hand, shall each be referred to herein as a “Party” or, collectively, as
the “Parties.”
 
RECITALS:
 
WHEREAS, CTI is party to that certain license agreement (the “License
Agreement”) dated March 3, 2015 with Dana Farber Cancer Institute (“DFCI”);
 
WHEREAS, DFCI is the owner of certain rights in the DFCI Technology; and
 
WHEREAS, DFCI has licensed rights to the DFCI Technology to CTI; and
 
WHEREAS, CTI is permitted to extend the rights granted to it under the DFCI
Technology to Affiliates (as defined in the License Agreement); and
 
WHEREAS, CTI has developed and licensed the rights to Additional PD-L1
Intellectual Property, including rights under CTI Patents (as defined, below)
and that certain collaboration agreement (“Collaboration Agreement”) dated
January 22, 2019 with Adimab LLC (“Adimab”), a true and correct copy of which is
attached hereto as Exhibit A; and
 
WHEREAS, TGTX, an Affiliate of CTI, is engaged in the research, development,
manufacturing and commercialization of pharmaceutical products, and TGTX is
interested in developing and commercializing products based on the DFCI Patents
and Additional PD-L1 Intellectual Property (together, the “Licensed
Technology”); and
 
WHEREAS, the Parties signed a Collaboration Agreement (the “Original Agreement”)
on March 3, 2015 (the “Effective Date”), and the Parties wish to amend such
Original Agreement as provided herein; and
 
WHEREAS, CTI desires to continue to collaborate with TGTX and extend to TGTX the
rights granted to it under the Licensed Technology in order to benefit the
public by disseminating the results of its research via the commercial
development, manufacture, distribution and use of Licensed Products (as defined
below); and
 
WHEREAS, TGTX desires to continue to collaborate with CTI and to exercise the
rights granted to CTI, on an exclusive basis, so that it can exclusively use,
develop and commercialize the Licensed Technology in and for a defined field of
use; and
 
WHEREAS, in the event TGTX is no longer an Affiliate of CTI, TGTX and CTI intend
for the rights extended to TGTX hereunder to continue as a Sublicense (as
defined in the License Agreement) as permitted by Section 2.3 of the License
Agreement and Section 3.2(b)(ii) of the Collaboration Agreement with Adimab.
 
NOW, THEREFORE, in consideration of the foregoing and of the various promises
and undertakings set forth herein, the Parties agree as follows:
 
 

 
                        

 ARTICLE  I

DEFINITIONS
 
Unless otherwise specifically provided herein, the following terms shall have
the following meanings:
 
1.1  “Affiliate” means a Person or entity that controls, is controlled by or is
under common control with a Party, but only for so long as such control exists.
For the purposes of this Section 1.1, the word “control” (including, with
correlative meaning, the terms “controlled by” or “under common control with”)
means the actual power, either directly or indirectly through one or more
intermediaries, to direct the management and policies of such Person or entity,
whether by the ownership of at least 50% of the voting stock of such entity, or
by contract or otherwise. TGTX and CTI acknowledge and agree that TGTX is an
Affiliate of CTI.
 
1.2 "Antibody" means any antibody, any gene expressing such an antibody, any
hybridoma producing such antibody, or any fragment, variant, derivative or
construct thereof, or antibody fusion protein produced therefrom (including
PEDgylated or multimeric versions thereof, whether polyclonal, monoclonal,
multi-specific antibodies (e.g., bi-specific antibodies), human, humanized,
chimeric, murine, synthetic, or from any other source), including without
limitation (a) the full immunoglobin molecules (e.g., the IgG, IgM, IgE, IgA,
and IgD molecules), and (b) the antigen binding portions including Fab, Fab',
F(ab')2, Fv, dAb, and CDR fragments, chimeric antibodies, diabodies,
polypeptides, linear antibodies and single-chain antibodies (scFv) that contain
any portion of an immunoglobulin that is sufficient to confer specific binding
to an antigen.
 
1.3 “Autoimmune Diseases” means any disease which results from a loss of immune
tolerance to self-antigens, including without limitation multiple sclerosis,
rheumatoid arthritis, systemic lupus erythematosus, sjogren syndrome, celiac
disease, Graves’ disease, myasthenia gravis, Type I diabetes, idiopathic
thrombocytopenic purpura, pemphigus vulgaris, among others, including any
presentation or manifestation thereof.
 
1.4 “Calendar Quarter” means each three-month period commencing January 1,
April 1, July 1 or October 1, provided however that (a) the first Calendar
Quarter of the Term shall extend from the Effective Date to the end of the first
full Calendar Quarter thereafter, and (b) the last Calendar Quarter of the Term
shall end upon the termination or expiration of this Agreement.
 
1.5 “Calendar Year” means the period beginning on the 1st of January and ending
on the 31st of December of the same year, provided however that (a) the first
Calendar Year of the Term shall commence on the Effective Date and end on
December 31 of the same calendar year as the Effective Date, and (b) the last
Calendar Year of the Term shall commence on January 1 of the Calendar Year in
which this Agreement terminates or expires and end on the date of termination or
expiration of this Agreement.
 
1.6 “Combination Product” means a product (a) containing a Licensed Product
together with one or more other active ingredients, or (b) with one or more
products, devices, pieces of equipment or components, but sold for an integrated
price (e.g., with the purchase of one product the customer gets a coupon for the
other) or for a single price.
 
1.7 “Commercialization” or “Commercialize” means any and all activities
undertaken at any time for a particular Licensed Product and that relate to the
manufacturing, marketing, promoting, distributing, importing or exporting for
sale, offering for sale, and selling of the Licensed Product, and interacting
with Regulatory Authorities regarding the foregoing.
 
1.8 “Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party or such Party’s applicable Affiliate with respect to any
objective, such reasonable, diligent, and good faith efforts normally used to
accomplish a similar objective under similar circumstances by a
similarly-situated company. Commercially Reasonable Efforts will not mean that a
Party commits that it or such Party’s applicable Affiliate will actually
accomplish the applicable task.
 
1.9 “Controlled” means, with respect to (a) DFCI Patents, (b) Know-How,
(c) Antibodies, (d) DFCI Materials, or (e) Additional PD-L1 Intellectual
Property, that a Party or one of its Affiliates owns or has a license or
sublicense to such DFCI Patents, Know-How, Antibodies, DFCI Material (or in the
case of DFCI Material, has the right to physical possession of such material),
or Additional PD-L1 Intellectual Property, and has the ability to grant a
license or sublicense to, or assign its right, title and interest in and to,
such DFCI Patents, Know-How, Antibodies, DFCI Material, or Additional PD-L1
Intellectual Property as provided for in this Agreement without violating the
terms of any agreement or other arrangement with any Third Party.
 
1.10  “Covered” means, with respect to a Licensed Product, that the practicing,
manufacturing, importing, using, selling, or offering for sale of such Licensed
Product would, but for ownership of or a license granted hereunder under
Additional PD-L1 Intellectual Property or DFCI’s relevant DFCI Patents, infringe
a Valid Claim of Additional PD-L1 Intellectual Property or DFCI’s relevant DFCI
Patents in the country in which the activity occurs (or, in the case of a Valid
Claim that has not yet issued, would infringe such Valid Claim if it were to
issue).
 
 

 
 
1.11 “Derivative" means a DFCI Antibody that has (a) been modified via isotype
switching; (b) undergone a modification of effector function; (c) been adapted
to enable the antibody to carry payloads; (d) been altered to change the
expression characteristics, stability or biological half-life of the antibody;
or (e) been mutated using an affinity maturation strategy designed to modify the
affinity of either the variable regions and/or the constant regions of the
antibody for any ligands, antigens or receptors. Derivatives may be full length
antibodies, monoclonal and polyclonal antibodies, multispecific antibodies
(e.g., bi-specific antibodies) and antibody fragments (including Fab, Fab',
F(ab')2, Fy fragments, diabodies, linear antibodies and single-chain
antibodies), in each case, of any origin, whether human, humanized, chimeric or
otherwise.
 
1.12 “Development” or “Develop” means, with respect to a Licensed Product, the
performance of all preclinical and clinical development (including, without
limitation, toxicology, pharmacology, test method development and stability
testing, process development, formulation development, quality control
development, statistical analysis), clinical trials, and manufacturing and
regulatory activities that are required to obtain Regulatory Approval of such
Licensed Product.
 
1.13 DFCI Antibodies" means the Antibodies supplied by or on behalf of DFCI to
CTI under this Agreement as identified in Schedule 4.
 
1.14 “DFCI Know-How” means any and all Know-How that (a) is Controlled by DFCI
or any of its Affiliates as of the Effective Date and (b) was developed in the
laboratory of Dr. Wayne Marasco in the performance of research directly
pertaining to the DFCI Patents and (c) is necessary for CTI to research,
Develop, manufacture, use, or Commercialize Licensed Products. The DFCI Know-How
is described in Schedule 2 hereto.
 
1.15   [Reserved]
 
1.16 “DFCI Patents” means (a) those patents and patent applications set forth on
Schedule 1 hereto; (b) any additions, divisionals, continuations, conversion,
supplemental examinations, extensions, term restorations, registrations,
reinstatements, amendments, reissuances, corrections, substitutions,
re-examinations, registrations, revalidations, supplementary protection
certificates, renewals, and foreign counterparts of the patents and patent
applications mentioned in clause (a) above; (c) all patents issuing from any of
the patents and patent applications mentioned in clause (a) or (b) above and any
foreign counterparts of any such patents and patent applications, and which
shall include, in any case, patents surviving post grant review and inter partes
review.
 
1.17 “DFCI Technology” means the DFCI Patents, DFCI Know-How, DFCI Antibodies,
Derivatives, and DFCI Materials.
 
1.18 “EMA” means the European Medicines Agency or any successor agency.
 
1.19 “European Commission” means the authority within the European Union that
has the legal authority to grant Regulatory Approvals in the European Union
based on input received from the EMA or other competent Regulatory Authorities.
 
1.20 “FDA” means the United States Food and Drug Administration, or a successor
federal agency thereto.
 
1.21 “Field” means all prophylactic, palliative, therapeutic or diagnostic uses
in humans or animals for the prevention, diagnosis and treatment of
hematological malignancies, including, without limitation, all Leukemia’s,
Lymphoma’s, Multiple Myeloma and Waldentroms Macroglobulemia, but specifically
excluding use in chimeric antigen receptor technology. Additionally, upon
exercise of the Autoimmune Option, the Field shall include the prevention,
diagnosis and treatment of Autoimmune Diseases.
 
1.22 “First Commercial Sale” means, with respect to a Licensed Product in any
country, the first commercial transfer or disposition for value of such Licensed
Product in the Field in such country to a Third Party, by TGTX, by an Affiliate
of TGTX or by a Sublicensee after Regulatory Approval therefor has been obtained
in such country, for cash or non-cash consideration to which a fair market value
can be assigned for purposes of determining Net Sales.
 
1.23 “GAAP” means United States generally accepted accounting principles.
 
1.24 “Governmental Body” means any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or entity and any court or other
tribunal); (d) multi-national or supranational organization or body; or
(e) individual, entity, or body exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority or power of any nature.
 
 

 
 
1.25 “Know-How” means any scientific or technical information, results and data
of any type whatsoever, in any intangible form whatsoever, that is not in the
public domain or otherwise publicly known and is not claimed or disclosed in a
patent or pending patent application, including practices, protocols, regulatory
filings, scientific techniques, works of authorship, plans, data (including, but
not limited to, pharmacological, biological, chemical, toxicological, clinical
and analytical information, quality control, trial and stability data), data
analyses, reports, studies and procedures, designs for experiments and tests and
results of experimentation and testing (including results of research or
development), summaries and information contained in submissions to and
information from ethical committees, the FDA or other Regulatory Authorities,
and manufacturing process and development information. The fact that an item is
known to the public shall not be taken to exclude the possibility that a
compilation including the item, and/or a development relating to the item, is
(and remains) not known to the public. “Know-How” excludes Additional PD-L1
Intellectual Property, DFCI Patents, DFCI Antibodies, and DFCI Materials.
 

1.26 “Law” or “Laws” means all applicable laws, statutes, rules, regulations,
ordinances and other pronouncements having the binding effect of law of any
Governmental Body.
 
1.27 “Licensed Product” means any pharmaceutical product, in any dosage form,
preparation, composition, formulation, presentation or package configuration,
(a) that is Covered in whole or in part by a Valid Claim in the DFCI Patents or
Additional PD-L1 Intellectual Property, (b) that incorporates, constitutes, or
contains DFCI Antibodies or Derivatives as an active ingredient, or (c) that
shares at least [ * ]% of the amino acid sequence identity (combined or in the
aggregate) to all the complementarity determining regions (CDRs) of any DFCI
Antibodies or Derivatives and made using DFCI Technology or Additional PD-L1
Intellectual Property.
 
1.28 “Licensed Process” means processes which, (a) in the course of being
practiced, is Covered in whole or in part by a Valid Claim in the Additional
PD-L1 Intellectual Property or DFCI Patents, or (b) which incorporates or uses
DFCI Antibodies or Derivatives in whole or in part.
 
1.29    “NDA” means a New Drug Application submitted pursuant to the
requirements of the FDA, as more fully defined in 21 U.S. CFR § 314.3 et seq., a
Biologics License Application submitted pursuant to the requirements of the FDA,
as more fully defined in 21 U.S. CFR § 601, and any equivalent application
submitted in any country, including a European Marketing Authorization
Application, together, in each case, with all additions, deletions or
supplements thereto.
 
1.30 “NDA Approval” means the receipt of notice from the relevant US Regulatory
Authority that an NDA for a Licensed Product has met all the criteria for
marketing approval.
 
1.31 “Net Sales” means the gross income derived by TGTX or its Affiliates or
Sublicensees to unrelated Third Parties for a Licensed Product in the Field in
bona-fide arms-length transactions, less the following deductions, which may not
exceed reasonable and customary amounts in the country in which the transaction
occurs:
 
(a) 
Normal and customary trade, quantity, cash and discounts and credits allowed and
taken;
 
(b) 
Discounts, refunds, rebates, chargebacks, retroactive price adjustments, and any
other allowances given and taken which effectively reduce the net selling price,
including, without limitation, Medicaid rebates, institutional rebates or volume
discounts;
 
(c) 
Product returns and allowances;
 
(d) 
Administrative fees paid to group purchasing organizations (e.g., Medicare) and
government-mandated rebates;
 
(e) 
Shipping, handling, freight, postage, insurance and transportation charges, but
all only to the extent included as a separate line item in the gross amount
invoiced;
 
(f) 
Any tax, tariff or duties imposed on the sale, delivery or use of the Licensed
Product, including, without limitation, sales, use, excise or value added taxes
and customs and duties, but all only to the extent included as a separate line
item (e.g., “taxes”) in the gross amount invoiced.
 
(g) 
Bad debt actually written off during the accounting period (provided, that any
bad debt write-off so taken which is later reversed shall be added back to Net
Sales in the accounting period in which the reversal occurs).
 
No deduction shall be made for any item of cost incurred by TGTX, its Affiliates
or Sublicensees in Developing or Commercializing Licensed Products except as
permitted pursuant to clauses (a) through (g) of the foregoing.
 
Net Sales includes the fair market value of any non-cash consideration from sale
of Licensed Products received by TGTX, its Affiliates or Sublicenses. Licensed
Products are considered “sold” when billed, invoiced, or payment is received,
whichever occurs first.
 
Notwithstanding the foregoing, amounts invoiced by TGTX and its Affiliates and
Sublicensees for sales of Licensed Products among TGTX and its Sublicensees and
their respective Affiliates for resale shall not be included in the computation
of Net Sales except where such purchasing party is an end user or consumer of
Licensed Products.
 
 

 
 
Net Sales of any Combination Product (as defined below) for the purpose of
calculating royalties due under this Agreement shall be determined on a
country-by-country basis as follows:  the Net Sales of the Combination Product
(prior to application of the following adjustment) shall be multiplied by the
fraction A/(A+B), where A is the net selling price in such country of a Licensed
Product without the additional active ingredient in the Combination Product, if
sold separately for the same dosage as contained in the Combination Product, and
B is the net selling price in such country of any other active ingredients (or
delivery device) in the combination if sold separately for the same dosage (or
form) as contained in the Combination Product.  All net selling prices of the
elements of such end-user product or service shall be calculated as the average
net selling price of the said elements during the applicable accounting period
for which the Net Sales are being calculated.  In the event that, in any
country, no separate sale of either such above-designated Licensed Product
(containing only such Licensed Product and no other active ingredients) or any
one or more of the active ingredients included in such Combination Product are
made during the accounting period in which the sale was made or if the net
selling price for an active ingredient cannot be determined for an accounting
period, Net Sales for purposes of determining payments under this Agreement
shall be calculated by multiplying the sales price of the Combination Product by
the fraction C/(C+D) where C is the standard fully-absorbed manufacturing cost
of the Licensed Product portion of the combination, and D is the standard
fully-absorbed manufacturing cost of the other active ingredients or components
included in the Combination Product, as determined by TGTX using its standard
accounting procedures consistently applied. In the event that the standard
fully-absorbed manufacturing cost of the Licensed Product and/or the other
active ingredients or components included in such Combination Product cannot be
determined, Net Sales allocable to the Licensed Product in each such country
shall be determined by mutual agreement reached in good faith by the parties
prior to the end of the accounting period in question based on an equitable
method of determining same that takes into account, on a country-by-country
basis, all relevant factors (including variations in potency, the relative
contribution of each active ingredient in the combination, and relative value to
the end user of each active ingredient).
 
1.32  “Person” means any natural person, corporation, firm, business trust,
joint venture, association, organization, company, partnership or other business
entity, or any government or agency or political subdivision thereof.
 
1.33  “Phase I Trial” means a clinical trial of a Licensed Product in human
patients designated as a Phase I Trial and conducted primarily for the purpose
of determining the safety of and/or the metabolism and pharmacologic actions of
the Licensed Product in humans, as described under 21 CFR § 312.21(a) (as
hereafter modified or amended) and any of its foreign equivalents. For purposes
of this definition, Phase I Trial shall specifically exclude trials in healthy
volunteers.
 
1.34 “Phase II Trial” means a clinical trial of a Licensed Product, designated
as a Phase II Trial and the principal purpose of which is to make a preliminary
determination that such Licensed Product is safe and active in a patient
population for its intended use and is designed to obtain sufficient information
about such Licensed Product’s efficacy to permit the design of a Phase III
Trial(s), and generally consistent with 21 CFR § 312.21(b). For purposes of this
definition, Phase II trial shall specifically exclude expansion cohorts from
Phase I Trial(s).
 
1.35 “Phase III Trial” means a clinical trial of a Licensed Product in human
patients, which is designated as a Phase III Trial or a pivotal trial and is
designed (a) to establish that the Licensed Product is safe and efficacious for
its intended use; (b) to define warnings, precautions and adverse reactions that
are associated with the Licensed Product in the dosage range to be prescribed;
and (c) to be, either by itself or together with one or more other clinical
trials having a comparable design and size, the final human clinical trial in
support of Regulatory Approval of the Licensed Product, and (d) consistent with
21 CFR § 312.21(c) (as hereafter modified or amended) and any of its foreign
equivalents.
 
1.36 “Regulatory Authority” means (a) the FDA, (b) the EMA or the European
Commission, or (c) any regulatory body with similar regulatory authority over
pharmaceutical or biotechnology products in any other jurisdiction anywhere in
the world.
 
1.37 “Regulatory Approval” means any and all approvals, licenses, registrations,
or authorizations of the relevant Regulatory Authority, necessary for the
Development, manufacture, use, storage, import, transport and Commercialization
of a given Licensed Product in a particular country or jurisdiction. For the
avoidance of doubt, Regulatory Approval outside of the United States shall
include any pricing or marketing approval needed prior to the sale of a Licensed
Product in the Field.
 
1.38 “Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the period from the First Commercial Sale of a given
Licensed Product in such country until the later of (i) twelve (12) years after
First Commercial Sale of the applicable Licensed Product in such country, or
(ii) the expiry of the last-to-expire DFCI Patent or Additional PDL-1
Intellectual Property containing a Valid Claim to the Licensed Product in such
country.
 
1.39  “Sublicensee” means a Person, other than an Affiliate of TGTX, to which
TGTX (or its Affiliate) has, pursuant to Section 2.3, granted sublicense rights
under any of the license rights granted under Section 2.1. “Sublicense” shall be
construed accordingly.
 
1.40  “Sublicense Revenue" means any payments or other consideration that TGTX
actually receives from a Sublicensee as consideration for the grant of a
Sublicense, including, without limitation, milestone payments, license fees,
license maintenance fees and equity. Sublicense Revenue excludes (i) purchases
of equity or debt of TGTX, (ii) payments made for TGTX’s performance of any
research, Development, or Commercialization of any Licensed Product, (iii) (b)
royalties on Net Sales (or, in the case of a profit sharing deal structure,
shares of net profits) which are covered in Section 5.9, and (iv) any payment or
reimbursement of any costs or expenses incurred by TGTX for filing, prosecution,
maintenance, or defense of any DFCI Patents or CTI Patents. In the event such
consideration received from a Sublicensee is not cash, Sublicense Revenue shall
be calculated by TGTX based on the fair market value of such consideration, at
the time of the transaction, assuming an arm’s length transaction made in the
ordinary course of business.
 
1.41 “Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security, unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not.
 
 

 
 
1.42 “Third Party” means any Person other than Adimab, DFCI, CTI, TGTX, or
Affiliates of either of them, or any Sublicensees.
 
1.43 “Third Party Action” means any claim or action made by a Third Party
against a Party that claims that a Licensed Product, or its use, Development,
manufacture or sale infringes such Third Party’s intellectual property rights.
 
1.44  “United States” or “US” means the United States of America and its
territories and possessions.
 
1.45 “Valid Claim” means (a) a claim of an issued and unexpired patent that has
not been held permanently revoked, invalid or unenforceable by a patent office,
court or other governmental agency of competent jurisdiction in a final and
non-appealable judgment (or judgment from which no appeal was taken within the
allowable time period) and that is not admitted to be invalid or unenforceable
through reissue, disclaimer or otherwise (i.e. only to the extent the subject
matter is disclaimed or is sought to be deleted or amended through reissue or
(b) a claim of a pending patent application within DFCI Patents or Additional
PD-L1 Intellectual Property that has not been abandoned, finally rejected or
expired without the possibility of appeal or refiling, provided that (i) Valid
Claim shall exclude any such pending claim in an application that has not been
granted within the latter of five (5) years after the Effective Date or seven
(7) years following the earliest priority filing date for such application
(unless and until such claim is granted) and (ii) Valid Claim will exclude any
such pending claim that does not have a reasonable bona fide basis for
patentability, in either case of (i) or (ii), unless and until such claim is
granted. Notwithstanding the foregoing, in the event that a claim in a pending
patent application is involved in an interference action declared by the US
Patent and Trademark Office or any analogous patentability determination by any
other national patent office, and, at the time such proceeding is filed or
initiated such claim is a Valid Claim, the time period set forth in subsection
(i) above will be stayed for the pendency of such proceeding.
 
1.46 “CTI Patents” means (a) that patent applications set forth as CTI Patents
in Schedule 1 hereto; (b) any additions divisionals, continuations, conversion,
supplemental examinations, extensions, term restorations, registrations,
reinstatements, amendments, reissuances, corrections, substitutions,
re-examinations, registrations, revalidations, supplementary protection
certificates, renewals, and foreign counterparts of the patent application
mentioned in clause (a) above; (c) all patents issuing from the patent
applications mentioned in clause (a) or (b) above and any foreign counterparts
of any such patents and patent applications, and which shall include, in any
case, patents surviving post grant review and inter partes review.
 
1.47 “Marketing Approval” each means, within any given country, approval to
market a Licensed Product legally as a drug or biologic, including approval of a
Biologic License Application (as defined in the U.S. Federal Food, Drug and
Cosmetics Act and the regulations promulgated thereunder (21 C.F.R. §§ 600-680)
in the United States, or approval of a comparable filing in the United States or
any other jurisdiction. Pricing approval need not be obtained in order for
Marketing Approval to be achieved.
 
1.48 “Additional PD-L1 Intellectual Property” means CTI Patents and any patents
licensed to CTI under the Collaboration Agreement with Adimab (namely, Adimab
Program Antibody Patents and Adimab Platform Patents).
 
1.49  “Licensed Patents” means DFCI Patents, CTI Patents, Adimab Program
Antibody Patents and Adimab Platform Patents.
 
1.50  “Adimab Program Antibody Patents” means (a) that patent applications set
forth in Schedule 1 hereto; (b) any additions divisionals, continuations,
conversion, supplemental examinations, extensions, term restorations,
registrations, reinstatements, amendments, reissuances, corrections,
substitutions, re-examinations, registrations, revalidations, supplementary
protection certificates, renewals, and foreign counterparts of the patent
application mentioned in clause (a) above; (c) all patents issuing from the
patent applications mentioned in clause (a) or (b) above and any foreign
counterparts of any such patents and patent applications, and which shall
include, in any case, patents surviving post grant review and inter partes
review.
 
1.51 “Adimab Platform Patents” means (a) that patent applications set forth in
Schedule 1 hereto; (b) any additions divisionals, continuations, conversion,
supplemental examinations, extensions, term restorations, registrations,
reinstatements, amendments, reissuances, corrections, substitutions,
re-examinations, registrations, revalidations, supplementary protection
certificates, renewals, and foreign counterparts of the patent application
mentioned in clause (a) above; (c) all patents issuing from the patent
applications mentioned in clause (a) or (b) above and any foreign counterparts
of any such patents and patent applications, and which shall include, in any
case, patents surviving post grant review and inter partes review.
 
1.52 CTI Antibodies" means the Antibodies supplied by or on behalf of CTI to
TGTX under this Agreement as identified in Schedule 3.
 
 

 
 
  ARTICLE II
 LICENSES AND OTHER RIGHTS
 
2.1 Grant of License to TGTX.
 
(a) Subject to the terms and conditions of this Agreement, the Collaboration
Agreement with Adimab, the excluded rights under Section 3.2(b)(ii) of the
Collaboration Agreement with Adimab, the License Agreement, and the reserved
rights described in Section 2.4 and Section 2.5 of the License Agreement,
effective immediately at the time TGTX is no longer deemed to be an Affiliate of
CTI (following receipt by one Party of a written notice from the other Party),
CTI hereby grants to TGTX, and TGTX hereby accepts, an exclusive, worldwide,
royalty-bearing right and license (with the right to sublicense, subject to the
provisions of Section 2.3) under the Additional PD-L1 Intellectual Property and
DFCI Patents to (i) research, Develop, manufacture, have manufactured, use,
import and Commercialize and have Commercialized the Licensed Products, in and
for the Field and (ii) to practice and have practiced any Licensed Processes, in
and for the Field. CTI and its Affiliates grant no licenses or rights by
implication, estoppel or otherwise under any other patent applications or
patents owned in whole or in part by CTI other than as expressly set forth
herein.
 
(b)   Pursuant to an obligation imposed on a sublicensee under Section
3.2(b)(iii) of the Collaboration Agreement with Adimab, TGTX, by executing this
Agreement, explicitly agrees to comply with all applicable terms of the
Collaboration Agreement with Adimab, including Section 9.3 (Commitments
Regarding Program-Benefited Antibodies) thereof.
 
2.2 Affiliates. Effective immediately at the time TGTX is no longer deemed to be
an Affiliate of CTI (following receipt by one Party of a written notice from the
other Party), TGTX is entitled to extend its licenses under this Article II to
its Affiliates, consistent with all of the terms and conditions of this
Agreement. If TGTX does extend its license and an Affiliate assumes obligations
under the Agreement, TGTX shall be responsible and liable for the acts or
omissions of the Affiliate in the exercise of rights under this Agreement. If
CTI has a claim arising under this Agreement against an Affiliate, CTI may seek
a remedy directly against TGTX and may, but is not required to, seek a remedy
against the Affiliate. Any termination of the Agreement under Article X as to
TGTX also constitutes termination as to any Affiliates.
 
2.3 Grant of Sublicenses by TGTX. Effective immediately at the time TGTX is no
longer deemed to be an Affiliate of CTI (following receipt by one Party of a
written notice from the other Party), TGTX shall have the right, in its sole
discretion, to grant Sublicenses, in whole or in part, under the license granted
in Section 2.1; provided, however, that the granting by TGTX of a Sublicense
shall not relieve TGTX of any of its obligations hereunder; and provided,
further, that TGTX’s right to grant a Person a Sublicense shall be subject to
TGTX including within such Sublicense express provisions binding the Sublicensee
to terms and condition consistent with those contained herein. TGTX shall be and
remain fully responsible and primarily liable for the compliance by Sublicensees
with the terms and conditions of this Agreement (as applicable to them) as if
such Sublicensees were TGTX hereunder. TGTX shall promptly provide a copy of
each executed sublicense agreement and any modifications of the sublicense
agreement (provided that such copy may be redacted to remove commercially
sensitive terms that are not necessary to confirm compliance with the terms and
conditions of this Agreement) following execution of such agreement.


2.4 Delivery of DFCI Know-How, DFCI Antibodies, and CTI Antibodies. Effective
immediately at the time TGTX is no longer deemed to be an Affiliate of CTI, CTI
shall deliver to TGTX DFCI Know-How, DFCI Antibodies, and CTI Antibodies within
sixty (60) days of the Effective Date of this Agreement.
 
2.5 Extension of Rights. During such time as TGTX is deemed an Affiliate of CTI,
CTI extends to TGTX all of its rights under the Collaboration Agreement with
Adimab (except Adimab Materials, Optioned Program Antibody Know-How and Program
Antibody Know-How), License Agreement (except CAIX) subject to the terms and
conditions of this Agreement, the Collaboration Agreement with Adimab and the
License Agreement, provided that such rights shall be limited to the Field and
shall exclude the right to make and have made Licensed Products. TGTX hereby
assumes the obligations of CTI under the Collaboration Agreement with Adimab and
License Agreement with respect to its exercise of rights thereunder. Such
extension of rights shall automatically terminate at the time TGTX is no longer
deemed to be an Affiliate of CTI. It is the intention of TGTX and CTI for this
Agreement to be consistent with the Collaboration Agreement with Adimab and the
License Agreement. During the term of this Agreement, if CTI shall default on
any obligations owed Adimab or DFCI then TGTX shall have the right to cure such
defaults and set any amounts incurred by TGTX in curing such defaults against
any future payments TGTX may owe to CTI.
 
 

 
 
ARTICLE III
 RIGHTS, DUTIES AND DILIGENCE
 
3.1 Diligence by TGTX. TGTX shall use Commercially Reasonable Efforts to Develop
and to Commercialize Licensed Products targeting PD-L1 and GITR in the Field.
The Parties acknowledge that TGTX may Develop and Commercialize Licensed
Products that are a Combination Product containing one or more DFCI Antibodies,
CTI Antibodies, or Derivatives thereof. Except as otherwise provided herein or
agreed upon in writing, CTI agrees that it will not make, use or sell Licensed
Products in the Field (“Exclusivity Covenant”). In addition, TGTX shall have the
option (the “Autoimmune Option”) to include Autoimmune Diseases in the Field by
providing notice to CTI and making a $1,000,000 payment. Such Autoimmune Option
can be exercised up to 7 years from the date of the Original Agreement.
 

3.2 Projected Milestone Dates. TGTX shall use its commercially reasonable
efforts to meet the following milestones (“Milestones”) by the dates specified
in this paragraph, subject to annual adjustment as described below.
 
For purposes of this Section 3.2, CTI will consider efforts of an Affiliate or
Sublicensee as efforts of TGTX.
 
(a) Milestone Dates for a Licensed Product Targeting PD-L1
 
Milestone
Achievement Date
   [ * ] for first PD-L1 Licensed Product
[ * ] years from the Effective Date
   [ * ] for first PD-L1 Licensed Product
[ * ] years from the Effective Date
   [ * ] for first PD-L1 Licensed Product
[ * ] years from the Effective Date
   [ * ] for first PD-L1 Licensed Product
[ * ] years from the Effective Date
   [ * ] for first PD-L1 Licensed Product
[ * ] years from the Effective Date
   [ * ] for first PD-L1 Licensed Product
[ * ] years from the Effective Date
   [ * ] for first PD-L1 Licensed Product
[ * ] Years from the Effective Date

 
(b) Milestone Dates for a Licensed Product Targeting GITR
 
Milestone
Achievement Date
   [ * ] for first GITR Licensed Product
[ * ] years from the Effective Date
   [ * ] for first GITR Licensed Product
[ * ] years from the Effective Date
   [ * ] for first GITR Licensed Product
[ * ] years from the Effective Date
   [ * ] for first GITR Licensed Product
[ * ] years from the Effective Date
   [ * ] for first GITR Licensed Product
[ * ] years from the Effective Date
   [ * ] for first GITR Licensed Product
[ * ] years from the Effective Date
   [ * ] for first GITR Licensed Product
[ * ] Years from the Effective Date

 
 
3.3 Adjustments. The parties acknowledge that since the program is in early
pre-clinical development that the dates included in the Milestone table above
are rough estimates to provide Adimab, DFCI and CTI a preliminary projection of
what can be achieved by what dates, the accuracy of which the parties agree is
impossible to predict and will be based on many factors completely outside the
control of TGTX and its Diligence Efforts. On an annual basis, with its report
contained below, TGTX will, in good faith, update the dates in the Milestones
table above to provide CTI an updated assessment of the timing of the upcoming
milestones. Upon providing such update, the table above shall be deemed amended
notwithstanding Section 11.5 hereof.
 

3.4 Development and Commercialization Reports. Within 50 days of the Effective
Date and at least 10 days before each anniversary of the Effective Date, TGTX
shall provide to CTI a written report describing the efforts by TGTX, or any
Affiliates or Sublicensees, to bring one or more Licensed Products to the
marketplace. The report must be in sufficient detail to permit CTI to monitor
TGTX’ compliance with the due diligence provisions of this Agreement.
 
TGTX shall include at least the following in these reports: (a) a summary of
TGTX’ progress toward meeting the goals and objectives that had been established
for the previous year; (b) a summary of TGTX’ goals and objectives for the
ensuing year for developing and commercializing Licensed Products, including an
identification of Licensed Products that TGTX intends to develop, if any; and
(c) to the extent not covered by the foregoing, a summary of TGTX’ progress in
meeting the Milestone timelines above.
 
If multiple technologies are covered by this Agreement, the progress report must
provide the information set forth above for each Licensed Product.
 
 

 
 
3.5 Failure to Perform. TGTX’s failure to use commercially reasonable efforts to
perform any due diligence requirement provided in Section 3.1 through 3.4 is
grounds for CTI to terminate this Agreement according to Section 10.2(d);
provided that CTI shall only have the right to terminate this Agreement with
respect to the specific Licensed Product for which such failure is claimed and
the Agreement shall remain in full force and effect for the remaining Licensed
Products. In the alternative, CTI may terminate the Exclusivity Covenant (if
such failure occurs while TGTX is an Affiliate of CTI) or convert the exclusive
licenses granted under this Agreement to a non-exclusive license (if such
failure occurs after the time TGTX ceases to be an Affiliate of CTI), as further
provided in Section 3.6, as to the specific Licensed Product for which such
failure is claimed.
 
3.6 Conversion to Non-exclusive License. If (i) the Exclusivity Covenant is
terminated as provided in Section 3.5 or (ii) the exclusive license granted
under this Agreement is converted to a non-exclusive license for any Licensed
Product as provided in Section 3.5, this Agreement is automatically amended as
follows as it relates to such Licensed Product; (a) the exclusive license of
Section 2.1 becomes a non-exclusive license, (b) TGTX loses the right to grant
sublicenses under Section 2.3; provided that any sublicense granted prior to
such conversion shall continue and not be affected by such conversion, (c) the
obligations of Sections 3.1 through 3.4 continue to apply, (d) the obligation
under Section 3.10 no longer applies, (e) TGTX has no further rights or
obligations under Article VI; provided that CTI shall keep TGTX apprised of any
new filings of patent applications and issuance of patents that fall within the
DFCI Patents, and (f) CTI has the sole right to pursue apparent infringements
and the terms of Article VI no longer apply.
 
3.7 Costs and Expenses. As between CTI and TGTX, (a) TGTX shall be solely
responsible for all costs and expenses related to Development, and
Commercialization of the Licensed Products, including without limitation costs
and expenses associated with all preclinical activities and clinical trials, and
all regulatory filings and administrative proceedings relating to Licensed
Products in the Field and (b) CTI shall be the sole and exclusive manufacturer
of Licensed Products for TGTX and its Affiliates and Sublicensees, such that
TGTX and its Affiliates and Sublicensees shall purchase all of its requirements
of Licensed Products from CTI and will not make or have made Licensed Products
directly or through its Affiliates or Sublicensees unless CTI is unable to
provide sufficient supplies at competitive prices, the terms of which shall be
negotiated in a manufacturing and supply agreement. In such case, TGTX may
manufacture Licensed Products provided TGTX obtains all necessary licensing
rights for such manufacture. TGTX shall be solely responsible for the costs of
such additional licenses to manufacture Licensed Products. With the exception of
the above, CTI shall be solely responsible for all costs and expenses related to
CMC including without limitation, CMC development and scale-up, CMC validation,
analytical method development and validation, stability testing, manufacturing,
finishing and release. TGTX shall reimburse CTI for CTI’s out-of-pocket cost for
Licensed Product used by TGTX for its Development activities and shall pay CTI a
manufacturing transfer price for Commercial supplies equal to CTI’s
out-of-pocket cost of Licensed Product plus the lesser of: (a) 30% of such cost
and (b) 3% of Net Sales generated by the materials supplied The Parties agree to
execute a manufacturing and supply agreement within a reasonable time after the
execution of the Agreement on these terms and including such other customary and
reasonable terms.
 
3.8 Patent Marking. TGTX agrees that with respect to each unit or package of
Licensed Products sold in a given country, TGTX shall comply with the customary
patent marking laws and practices of such country as to the applicable
Additional PD-L1 Intellectual Property and DFCI Patents.
 
3.9 Trademarks. As between TGTX and CTI, TGTX shall have the sole authority to
select trademarks for Licensed Products and shall own all such trademarks. CTI
does not grant TGTX the right to use any trademarks of CTI, Adimab, DFCI or its
respective Affiliates.
 
3.10 U.S. Manufacture. To the extent TGTX manufactures Licensed Products (e.g.
if TGTX and CTI agree that CTI will no longer be the sole manufacturer of
Licensed Products), TGTX shall manufacture Licensed Products leased, used or
sold in the United States substantially in the United States as required by 35
U.S.C. 204 and 37 C.F.R. 401 et. seq., as amended. TGTX shall also require any
Affiliate(s) or Sublicensee(s) to comply with this U.S. manufacture requirement.
Notwithstanding the foregoing, if TGTX or its Affiliate(s) or Sublicensee(s)
determines that it is not commercially feasible or reasonable to manufacture
such Licensed Products in the United States or determines that it is necessary
to have additional manufacturers outside the United States for back-up supply or
to supply Licensed Products outside the United States, then CTI agrees to make
reasonable efforts to assist TGTX, or its Affiliate(s) or Sublicensee(s), as
applicable, at TGTX’ expense, in obtaining any necessary permission from the
appropriate government authorities to manufacture such Licensed Products outside
the United States.
 
3.11 Other Government Laws. TGTX shall comply with, and ensure that its
Affiliates and Sublicensees comply with, all government statutes and regulations
that relate to Licensed Products. These include but are not limited to FDA
statutes and regulations, the Export Administration Act of 1979, as amended,
codified in 50 App. U.S.C. 2041 et seq. and the regulations promulgated
thereunder or other applicable export statutes or regulations.
 

3.12 Publicity. TGTX, its Affiliate and Sublicensees are not permitted to use
the names of CTI, DFCI, its related entities or its employees, or any
adaptations thereof, in any advertising, promotional or sales literature, or in
any securities report required by the Securities and Exchange Commission (except
as required by law), without the prior written consent of CTI, Adimab and/or
DFCI in each case. However, TGTX may (a) refer to publications in the scientific
literature by employees of Adimab, DFCI, or CTI or (b) state that a license from
Adimab, DFCI, or CTI has been granted as provided in this Agreement.
 
3.13 Other Agreements. In the event that TGTX determines to conduct a clinical
trial of a Licensed Product in the Field in the United States, TGTX shall
consider in good faith and discuss with DFCI the potential of engaging DFCI to
serve as a clinical site for such clinical trial; provided that (a) DFCI has the
appropriate expertise and patient population to conduct the clinical trial, and
(b) DFCI is economically competitive with other sites having substantially
similar expertise and patient populations to conduct such clinical trial.
 
 

 
 
  ARTICLE IV
 REGULATORY MATTERS
 
4.1 Regulatory Filings. As between CTI and TGTX, TGTX (or its applicable
Affiliate) shall own and maintain all regulatory filings made after the
Effective Date for Licensed Products and all Regulatory Approvals for Licensed
Products. Once per year, representatives from CTI may visit TGTX and review all
such regulatory filings, provided such representatives do not have a conflict of
interest or involvement with any competitive companies or technologies and agree
to TGTX’s confidentiality agreement.
 


ARTICLE V
FINANCIAL PROVISIONS



5.1 Upfront Fee. Upon the signing of the Original Agreement, TGTX paid CTI an
up-front, non-creditable, non-refundable fee in the amount of Five Hundred
Thousand Dollars ($500,000). Upon the signing of this Agreement, TGTX shall pay
CTI a non-creditable, non-refundable fee in the amount of One Million Dollars
($1,000,000).
 
5.2 Maintenance Fee. Within thirty (30) days following the second anniversary of
the Effective Date and each anniversary thereafter, TGTX shall pay CTI an annual
license maintenance fee in the amount of [ * ] Dollars ($[ * ]). Such fees are
creditable against milestone payments due pursuant to Section 5.6, royalties due
pursuant to Section 5.7 or Sublicense Revenue Share Payments (as defined in
Section 5.9).
 
5.3 Reserved.
 
5.4 Milestone Payments.
 
(a) PD-L1-based Milestones. As further partial consideration for CTI’s grant of
the rights to TGTX hereunder, TGTX shall pay to CTI the following one-time,
PD-L1 targeting product-based milestone payments with regard to each Licensed
Product targeting PD-L1 (as specifically set forth below). TGTX will pay the
relevant milestone payment within thirty (30) days of such achievement.
 
PD-L1 Targeting Product-based Milestone Events
Milestone Payment
  [ * ]*
$[ * ]
[ * ]
$[ * ]
[ * ]
$[ * ]
[ * ]
$[ * ]
[ * ]
$[ * ]
[ * ]
$[ * ]
[ * ]
$[ * ]
[ * ]
$[ * ]
[ * ]
$[ * ]

 
* 
[ * ].
 
If a later-stage PD-L1 targeting product-based clinical milestone event is
achieved for any Licensed Product targeting PD-L1 without one or more
earlier-stage clinical milestone events having been achieved for that Licensed
Product, then TGTX shall pay the PD-L1 Milestone Payment(s) for such previous
clinical milestone event(s) along with the payment for the most recently
achieved milestone event. If a milestone event related to [ * ] is achieved
without one or more of the clinical milestone events being achieved, then TGTX
shall pay the PD-L1 Milestone Payment(s) for such previous clinical milestone
event(s) along with the payment for the first milestone event related to [ * ].
 
(b) GITR-based Milestones. As further partial consideration for CTI’s grant of
the rights to TGTX hereunder, TGTX shall pay to CTI the following one-time, GITR
targeting product-based milestone payments with regard to each Licensed Product
targeting GITR (as specifically set forth below). TGTX will pay the relevant
milestone payment within thirty (30) days of such achievement.
 
GITR Targeting Product-based Milestone Events
Milestone Payment
[ * ]
$[ * ]
[ * ]
$[ * ]
[ * ]
$[ * ]
[ * ]
$[ * ]
[ * ]
$[ * ]
[ * ]
$[ * ]

 
 

 
 
(c) Combination Approval Milestones. If any of the above milestones in (a) and
(b) are triggered as a result of a combination approval of two or more Licensed
Products or combination clinical trial of two or more Licensed Products, only
one milestone payment (the higher payment) shall be due to CTI as if the
combination was a single Licensed Product.
 
(d) Aggregate Net Sales Achievement Milestones: As further consideration for
CTI’s grant of the rights to TGTX hereunder, TGTX shall pay to CTI the following
one-time milestone payments upon first achievement of worldwide Net Sales (as
specifically set forth below) by TGTX and its Affiliates and Sublicensees. TGTX
will pay the relevant milestone payment within 90 days of such achievement.
 
 
Aggregate Net Sales Achievement Milestones
 
The first time aggregate worldwide Net Sales for all Licensed Products exceeds
$[ * ] in any Calendar Year
$[ * ]
The first time aggregate worldwide Net Sales for all Licensed Products exceeds
$[ * ] in any Calendar Year
$[ * ]
The first time aggregate worldwide Net Sales for all Licensed Products exceeds
$[ * ] in any Calendar Year
$[ * ]
The first time aggregate worldwide Net Sales for all Licensed Products exceeds
$[ * ] in any Calendar Year
$[ * ]

 
5.5 Royalty, Etc. Payments for Licensed Products.
 
(a) With respect to Net Sales of all Licensed Products: As further consideration
for CTI’s grant of the rights to TGTX hereunder, TGTX shall pay to CTI a royalty
of on aggregate annual worldwide Net Sales of all such Licensed Products by TGTX
and its Affiliates and Sublicensees (but excluding Net Sales of a given Licensed
Product after its applicable Royalty Term) at the percentage rates set forth
below:
 
Annual Worldwide Net Sales of All Licensed Products per Calendar Year (US
Dollars)
Incremental Royalty Rate
For Net Sales of such Licensed Products from $0 up to and including $[ * ]
[ * ]%
For that portion of Net Sales of such Licensed Products that is greater than $[
* ]
[ * ]%

 
(b) In no event shall the manufacture of a Licensed Product give rise to a
royalty/payment in the nature of royalties obligation until the particular unit
of Licensed Product is sold; but if Net Sales of a particular unit of Licensed
Product might or might not be subject to a royalty/payment in the nature of
royalties payment (e.g., manufactured in Country A where the Royalty Term has
expired but sold in Country B where the Royalty Term has not expired), the sale
shall be deemed to be subject to a royalty/payment in the nature of royalties
payment. For clarity, TGTX’s obligation to pay royalties to CTI under Section
5.7(a) is imposed only once with respect to the same unit of Licensed Product
regardless of the number of DFCI Patents pertaining thereto or the number of
times such Licensed Product has been sold or transferred to a Person.
 
(c) On a Licensed Product by Licensed Product and country-by-country basis, upon
expiration of the Royalty Term for a Licensed Product in a country, the rights,
licenses and sublicenses granted to TGTX hereunder with respect to such Licensed
Product in such country shall continue in effect but become fully paid-up,
royalty-free, and perpetual.
 
(d) Reserved.
 
(e) Reserved.
 
(f) In the event that a Licensed Product in a country is not Covered by a Valid
Claim of a Licensed Patent, royalties with respect to such Licensed Product in
such country shall be reduced by [ * ] percent ([ * ]%) of the applicable
royalty rate as set forth in Section 5.5(a) and shall be due for the period
commencing with the First Commercial Sale of such Licensed Product in such
country and ending ten (10) years from date of such First Commercial Sale.
 
(g) Notwithstanding the above, in no event shall the royalty rates set forth in
Section 5.7(a) be reduced under 5.7(d), (e), and (f) above by more than [ * ]%
collectively.
 
5.6 Timing of Royalty Payment. Royalties/payments in the nature of royalties
payable under Section 5.5 shall be payable on actual Net Sales and shall accrue
at the time provided therefor by US GAAP. Royalty/payment in the nature of
royalties obligations that have accrued during a particular Calendar Quarter
shall be paid, on a Calendar Quarter basis, within 80 days after the end of each
Calendar Quarter during which the royalty/payment in the nature of royalties
obligation accrued; provided that within 40 days after the conclusion of each
Calendar Year TGTX shall provide notice to CTI of any adjustments necessary to
account for any royalties/payment in the nature of royalties which were overpaid
or underpaid for such prior Calendar Year’s Calendar Quarters, and the Parties
shall promptly true-up based on such adjustments, provided however, the lapse of
such 50-day period shall not impact the right of TGTX to credit any
over-payments discovered during an audit against future royalties due under
Section 5.5 hereof.
 
 

 
 
5.7 Sublicense Revenue. TGTX shall pay to CTI [ * ] percent ([ * ]%) of all
Sublicense Revenue received by TGTX (“Sublicense Revenue Share Payments”).
Sublicense Revenue Share Payments shall be paid, on a Calendar Quarter basis,
within 80 days after the end of each Calendar Quarter during which the
respective Sublicense Revenue is received.
 
5.8 Royalty Reports and Records Retention. Within 50 days after the end of each
Calendar Quarter during which Licensed Products have been sold, TGTX shall
deliver to CTI, together with the applicable royalty/payment in the nature of
royalties payment due, a written report, on a Licensed Product-by-Licensed
Product (and specifying non-Covered status, as applicable) and
country-by-country basis, of (a) (a)Number of Licensed Products manufactured and
sold by TGTX, and any Affiliates or Sublicensees, in each country; (b) gross
invoiced (or otherwise charged) amounts of sales, by TGTX and its Affiliates and
Sublicensees, of Licensed Products subject to royalty payments for such Calendar
Quarter (and, if non-Covered, subject to royalty/payment in the nature of
royalties payments for such Calendar Quarter), (c) amounts deducted by category
(following the definition of Net Sales) from such gross invoiced amounts to
calculate Net Sales, (d) Net Sales subject to royalty or royalty/payment in the
nature of royalties payments for such Calendar Quarter and Calendar Year to
date, and (e) the corresponding royalty or royalty/payment in the nature of
royalties, and (f) the nature and amount of Sublicense Revenue received by TGTX.
Such report shall be deemed “Confidential Information” of TGTX subject to the
obligations of Article VII of this Agreement. For three years after each sale of
a Licensed Product (whether Covered or not), TGTX shall keep (and shall ensure
that its Affiliates and Sublicensees shall keep) complete and accurate records
of such sale in sufficient detail to confirm the accuracy of the royalty or
royalty/payment in the nature of royalties calculations hereunder.
 
5.9 CTI shall be solely responsible for paying directly to DFCI all payments due
to DFCI under Section 5 of the License Agreement that arise out of the exercise
of rights by TGTX under this Agreement, including, without limitation, royalties
on TGTX’s Net Sales. Likewise, CTI shall be solely responsible for paying
directly to Adimab all payments due to Adimab under Section 4 of the
Collaboration Agreement with Adimab that arise out of the exercise of rights by
TGTX under this Agreement, including, without limitation, royalties on TGTX’s
Net Sales.
 
5.10 Reserved.
 
5.11 Books and Audits.
 
            TGTX shall keep, and shall require its Affiliates and Sublicensees
to keep, true books of account containing an accurate record (together with
supporting documentation) of all data necessary for determining the amounts
payable to CTI. TGTX shall keep it records at its principal place of business or
the principal place of business of the appropriate division of TGTX to which
this Agreement relates and shall require its Affiliates and Sublicenses to keep
their books and records in the same manner.
 
(a) Commencing on the earlier of (i) the First Commercial Sale (of the first
Licensed Product to have a First Commercial Sale) or (ii) receipt of Sublicense
Revenue, and continuing until one Calendar Year after the conclusion of the
final Royalty Term, upon the written request of CTI, and not more than once in
each Calendar Year, TGTX shall permit, shall cause its Affiliates to permit, an
independent certified public accounting firm of nationally recognized standing
selected by CTI (who has not been engaged by CTI to provide services in any
other capacity at any time during the three-year period before such selection),
and reasonably acceptable to TGTX or such Affiliate, to have access to and to
review, during normal business hours upon reasonable prior written notice, the
applicable records of TGTX and its Affiliates to verify the accuracy of the
royalty payments and Sublicense Revenue Share Payments. Such review may cover:
(i) the records for the Calendar Year ending not more than three years before
the date of such request, and (ii) only those periods that have not been subject
to a prior audit.
 
(b) If such accounting firm concludes that additional amounts were owed during
such period, TGTX shall pay the additional royalties and/or royalties/payment in
the nature of royalties within 15 days after the date such public accounting
firm delivers to TGTX such accounting firm’s written report. If such accounting
firm concludes that an overpayment was made, such overpayment shall be fully
creditable against amounts payable in subsequent payment periods. If TGTX
disagrees with such calculation, TGTX may contest such calculation in writing –
at which point the parties will work in good faith to submit the matter to a
mediator for resolution. If the parties are unable to reach an agreement via
mediation, then TGTX may initiate a court action to seek to recover the
additional payment or to increase the amount of credit or reimbursement. CTI
shall pay for the cost of any audit by CTI, unless TGTX has underpaid CTI by 5%
or more for a specific royalty period, in which case TGTX shall pay for the
reasonable costs of audit, as well as any additional sum that would have been
payable to CTI had the TGTX reported correctly, plus interest as set forth in
Section 4.14.
 
(c) Each Party shall treat all information that it receives under this Section
5.10 in accordance with the confidentiality provisions of Article VII of this
Agreement, and shall cause its accounting firm to enter into an acceptable
confidentiality agreement with the audited Party obligating such firm to retain
all such financial information in confidence pursuant to such confidentiality
agreement, except to the extent necessary for a Party to enforce its rights
under the Agreement.
 
 

 
 
5.12 Mode of Payment and Currency. All payments to CTI under this Agreement,
whether or not in respect of Net Sales or milestone events, shall be made by
deposit of US Dollars in the requisite amount to the following, which CTI may
from time to time amend by advance written notice to TGTX.
 
by check:
 
Checkpoint Therapeutics, Inc.
2 Gansevoort Street
New York, NY 10014
 
    by wire transfer:
 
[To be provided]
 
 
            Conversion of sales or expenses recorded in local currencies to
Dollars will be performed in a manner consistent with TGTX’s normal practices
used to prepare its audited financial statements for external reporting
purposes, provided that such practices use a widely accepted source of published
exchange rates. Based on the resulting Net Sales in US Dollars, the then
applicable royalties/payment in the nature of royalties shall be calculated.
 
5.13 Late Payments. If a Party does not receive payment of any sum due to it on
or before the due date therefor, simple interest shall thereafter accrue on the
sum due to such Party from the due date until the date of payment at a rate
equal to the lesser of (a) US dollar one-month LIBOR plus 300 basis points, or
(b) the maximum rate permissible under applicable Law. Accrual and payment of
interest shall not be deemed to excuse or cure breaches of contract arising from
late payment or nonpayment. Waiver or deferral by CTI of any payment owed under
any paragraph under this Article V may not be construed as a waiver or deferral
of any subsequent payment owed by TGTX to CTI.
 
5.14 Taxes. All amounts due hereunder exclude all applicable sales, use, and
other taxes and duties, and TGTX shall be responsible for payment of all such
taxes (other than taxes based on CTI’s income) and duties and any related
penalties and interest, arising from the payment of amounts due under this
Agreement. The Parties agree to cooperate with one another and use Commercially
Reasonable Efforts to avoid or reduce tax withholding or similar obligations in
respect of royalties, payments in the nature of royalties, milestone payments,
and other payments made by TGTX to CTI under this Agreement. To the extent TGTX
is required to withhold taxes on any payment to CTI, TGTX shall pay the amounts
of such taxes to the proper governmental authority in a timely manner and
promptly transmit to CTI official receipts issued by the appropriate taxing
authority and/or an official tax certificate, or such other evidence as CTI may
reasonably request, to establish that such taxes have been paid. CTI shall
provide TGTX any tax forms that may be reasonably necessary in order for TGTX to
not withhold tax or to withhold tax at a reduced rate under an applicable
bilateral income tax treaty. CTI shall use Commercially Reasonable Efforts to
provide any such tax forms to TGTX at least 45 days before the due date for any
payment for which CTI desires that TGTX apply a reduced withholding rate. Each
Party shall provide the others with reasonable assistance to enable the
recovery, as permitted by applicable law, of withholding taxes, value added
taxes, or similar obligations resulting from payments made under this Agreement,
such recovery to be for the benefit of the Party bearing such withholding tax or
value added tax. CTI shall indemnify and hold TGTX harmless from and against any
penalties, interest or other tax liability arising from any failure by TGTX (at
the express request of CTI) to withhold or by reduction (at the express request
of CTI) in its withholding.
 
5.15 Currency Conversion. If any currency conversion is required in connection
with any payment owed to CTI, the conversion will be made at the buying rate for
the transfer of such other currency as quoted by the Wall Street Journal on the
last business day of the applicable accounting period in the case of any payment
payable with respect to a specified accounting period or, in the case of any
other payment, the last business day before the date the payment is due.
 
 

 
 
 ARTICLE VI
 PATENTS
 
6.1 Patent Prosecution and Maintenance.
 
(a) DFCI Patents and Additional PD-L1 Intellectual Property. TGTX shall
reimburse CTI for [ * ]% of the patent expenses incurred under the License
Agreement and incurred for the filing, maintenance and prosecution of patents
included in Additional PD-L1 Intellectual Property for which CTI is responsible.
 
(b) New or Revised Applications. CTI will, upon learning from DFCI of an
intention to file or revise one or more patent applications which are DFCI
Patents subject to the License grant in Article II, promptly inform TGTX of such
intention, and will provide TGTX with the opportunity to comment on the content
of such DFCI patent application before CTI sends comments to DFCI on such
filing. CTI shall include any such reasonable TGTX comments in the comments to
be sent to DFCI. CTI will inform TGTX of CTI’s intention to file or revise one
or more patent applications which are included in Additional PD-L1 Intellectual
Property for which CTI is responsible subject to the License grant in Article II
and will provide TGTX with the opportunity to comment on the content of such one
or more patent applications. CTI shall take into account any such reasonable
TGTX comments.
 
(c) Liaising. CTI shall keep TGTX promptly and regularly informed of the course
of the filing and prosecution of DFCI Patents and patents included in Additional
PD-L1 Intellectual Property for which CTI is responsible or related proceedings
(e.g., interferences, oppositions, reexaminations, reissues, revocations or
nullifications) in a timely manner, and to reasonably take into consideration
the advice and recommendations of TGTX.
 
(d) Election Not to File/Prosecute/Maintain DFCI Patents and Patents Included in
Additional PD-L1 Intellectual Property for which CTI is Responsible. TGTX
acknowledges and agrees that CTI and DFCI shall not be required to file,
prosecute or maintain patents included in Additional PD-L1 Intellectual Property
for which CTI is responsible and DFCI Patents, respectively, provided, however,
if DFCI decides to not pursue or maintain any such DFCI Patents then CTI shall
promptly notify TGTX so the Parties can determine if they would like to assume
responsibility for such activities in DFCI’s name but at the Parties expense.
The same notice applies to any decision made by CTI to drop a case included in
Additional PD-L1 Intellectual Property for which CTI is responsible. In either
event, TGTX will no longer owe any royalty obligation on account of such
(country-level) DFCI Patents or patents included in Additional PD-L1
Intellectual Property for which CTI is responsible assumed by the Parties or
TGTX, as the case might be. Similarly, to the extent CTI does not want to
continue funding the patent costs of any portion of DFCI Patents, CTI will
notify TGTX and give TGTX an opportunity to assume responsibility for such
Patents at TGTX’s expense, in which case TGTX shall owe DFCI directly the
royalties due under the License Agreement and shall no longer owe royalty
obligation to CTI on account of such (country-level) DFCI Patents assumed by
TGTX. The Parties acknowledge that if neither CTI nor TGTX continues funding
patent costs then such portion of DFCI Patents will no longer be included as
DFCI Patents. The same course of action will be followed by the Parties in
connection with patents included in Additional PD-L1 Intellectual Property for
which CTI is responsible.
 
6.2 Certification under Drug Price Competition and Patent Restoration Act. Each
of TGTX and CTI shall provide within a reasonable time written notice to the
other of any certification of which they become aware filed pursuant to 21
U.S.C. Section 355(b)(2)(A) (or any amendment or successor statute thereto)
claiming that any DFCI Patents covering a Licensed Product, or the manufacture
or use of each of the foregoing, are invalid or unenforceable, or that
infringement will not arise from the manufacture, use or sale in the US of a
Licensed Product by a Third Party.
 
6.3 Listing of Patents. To the extent a DFCI Patent and/or a patent included in
Additional PD-L1 Intellectual Property is applicable in support of a label
associated with an approval to market a Licensed Product, TGTX shall have the
sole right to determine which of such DFCI Patents and/or a patents included in
Additional PD-L1 Intellectual Property, if any, shall be listed for inclusion in
the Approved Drug Products with Therapeutic Equivalence Evaluations publication
pursuant to 21 U.S.C. Section 355, any equivalent publication for biologics, or
any successor Law in the United States, together with any comparable Laws in any
other country. CTI will co-operate with TGTX to list any of said DFCI Patents
and patents included in Additional PD-L1 Intellectual Property.
 
 

 
 
6.4 Enforcement of Patents.
 

(a) Notice. If either TGTX or CTI believes that a Licensed Patent is being
infringed in the Field by a Third Party or if a Third Party claims that any
Licensed Patent is invalid or unenforceable, the Party possessing such knowledge
or belief shall notify the other and provide it with details of such
infringement, misappropriation or claim that are known by such Party.
 
(b) Action by DFCI.
 
(i) Procedure. TGTX acknowledges that DFCI is responsible for enforcing its DFCI
Patents and prosecuting apparent infringers when, in DFCI’s judgment, such
action may be reasonably necessary and justified. TGTX may request that CTI
request DFCI to take steps to protect the DFCI Patents from an apparent
infringement. However, TGTX recognizes that before DFCI must respond to the
request, TGTX shall supply CTI to provide to DFCI (i) an opinion of qualified
legal counsel demonstrating to DFCI's reasonable satisfaction that an
infringement of the DFCI Patents exists in a particular country and (ii) with
written evidence demonstrating to DFCI’s reasonable satisfaction that a
Substantial Infringement of the DFCI Patents exists in a particular country
(“Substantial Infringer”).
 
(ii) DFCI has three months from the date of receiving satisfactory written
evidence from CTI of a Substantial Infringement to decide whether it will seek
to terminate the Substantial Infringement. DFCI shall give CTI notice of its
decision by the end of this three-month period, which CTI shall promptly forward
to TGTX. If DFCI notifies CTI that it intends to prosecute the alleged
infringer, then DFCI has six (6) months from the date of its notice to CTI to
either (a) cause the Substantial Infringement to terminate or (b) initiate legal
proceedings against the infringer. If any such suit is brought by DFCI in its
own name, or jointly with CTI if required by law, it will be at DFCI’s expense
and on its own behalf, but DFCI shall not be obligated to bring more than one
such suit at a time.
 
(iii) CTI’s Right to Join. If CTI shall exercise its rights to join any legal
proceeding brought by DFCI under Section 6.4 of the License Agreement, then TGTX
shall have the right to join CTI under the same terms and conditions of
paragraph 6.4(b)(iii) of the License Agreement.
 
(c) Action by CTI and TGTX.
 
(i) Procedure. If CTI has the right to prosecute a Substantial Infringement
under Section 6.4(c) of the License Agreement, then CTI shall promptly notify
TGTX, and it may initiate a legal proceeding against the alleged infringer. If
CTI decides that it will not commence any legal proceeding with respect to the
Substantial Infringement, then such right to prosecute a Substantial
Infringement under Section 6.4(c) of the License Agreement passes to TGTX
hereunder.
 
(ii) TGTX’s Right To Join. TGTX independently has the right to join any legal
proceeding brought by CTI under this Section 6.4 and fund up to fifty percent of
the cost of the legal proceeding from the date of joining. If TGTX elects to
join as a party plaintiff pursuant to this Section 6.4, TGTX may jointly
participate in the action with CTI, but CTI’s counsel will be lead counsel.
 
(iii) Reduction of Royalties. If CTI initiates legal proceedings under Section
6.4 of the License Agreement and TGTX joins pursuant to this Section 6.4, then
TGTX shall have the same rights as CTI has under Section 6.4(c)(iii) of the
License Agreement. Additionally, if TGTX prosecutes pursuant Section 6.4(i) of
this Agreement after CTI decides not to prosecute and neither DFCI nor CTI
independently (except as a necessary party) join the proceeding, then TGTX may
deduct up to [ * ] percent ([ * ]%) of TGTX’s documented costs and expenses of
the proceeding (including reasonable attorney fees) from running and minimum
royalties payable to CTI under Section 5.7(a) of this Agreement from sales of
Licensed Products covered by the patent(s)-in suit. However, TGTX may not reduce
CTI’s royalty payments by more than fifty percent of the amount otherwise due
under Article V. If [ * ] percent ([ * ]%) of TGTX’s costs and expenses exceed
the amount of royalties deducted by TGTX for any calendar year, TGTX may, to
that extent, reduce the royalties due to CTI in succeeding calendar quarters for
so long as TGTX is actively engaged in legal proceedings to terminate the
Substantial Infringement. However, TGTX may not reduce total royalties due to
CTI in a given calendar quarter by more than [ * ] percent ([ * ]%). TGTX’s
right to reduce royalty payments to CTI under this paragraph 6.4(c)(iii) applies
only for so long as the Substantial Infringement continues.
 
(iv) Settlement. Regardless of whether CTI or DFCI is joined or joins any legal
proceeding initiated by TGTX, TGTX acknowledges and agrees that no settlement,
consent judgment or other voluntary final disposition of the legal proceeding
may be entered into without the consent of DFCI and CTI.
 
 

 
 
6.5 Cooperation. If one party initiates legal proceedings to enforce the DFCI
Patents pursuant to this Article VI, the other party shall cooperate with and
supply all assistance reasonably requested by the party initiating the
proceedings, at the initiating party’s request and expense.
 
6.6 Distribution of Amounts Paid by Third Parties. Any amounts recovered by the
Party initiating an Action pursuant to this Section 6.6, whether by settlement
or judgment, shall be allocated in the following order: to reimburse the Parties
for all out-of-pocket costs and expenses incurred in connection therewith,
including attorneys’ fees. If such recovery is insufficient to cover all such
costs and expenses of both Parties, it will be shared pro-rata in proportion to
the relative amount of such costs and expenses incurred by each Party. If after
such reimbursement any funds remain from such damages, the remaining amount of
such recovery shall be allocated as follows: the portion thereof attributable to
“lost sales” in the Field shall be retained by TGTX and shall be deemed to be
Net Sales for the Calendar Quarter in which the amount is actually received by
TGTX and TGTX shall pay to CTI a royalty on such portion based on the royalty
rates set forth in Section 5.7(a), and the portion thereof not attributable to
“lost sales” and is not allocated to DFCI under Section 6.6 of the License
Agreement shall be allocated 50% to TGTX and 50% to CTI.
 
6.7 Declaratory Judgment Actions. In the event that any third party initiates a
declaratory judgment action alleging the invalidity or unenforceability of the
Licensed Patents with respect to claims relating to the Field, or if any third
party brings an infringement action against TGTX or its Affiliates or
Sublicensees because of the exercise of the rights granted TGTX under this
Agreement, then TGTX shall have the right to defend such action under its own
control and at its own expense; provided, however, that TGTX acknowledges that
DFCI has the right to assume control of such defense, at its own expense, if
such action is directed to a DFCI Patent and DFCI in good-faith believes that
assuming control of such defense is beneficial to CTI and DFCI. TGTX shall NOT
enter into any settlement, consent judgment or other voluntary final disposition
of any action under this Section 6.7 without the consent of the other party (the
patent owner), which consent shall not be unreasonably withheld unless the
settlement includes any express or implied admission of liability or wrongdoing
on the other party’s part, in which case the other party’s right to grant or
deny consent is absolute and at its sole discretion. Any recovery shall be first
applied to reimburse each party pro rata for any out-of-pocket expenses it may
have incurred with respect to defense of such action, and the remainder shall be
retained entirely by the party controlling the action; provided, however, that
any recovery for infringement will be distributed as described in Section 6.6.
 
 

ARTICLE VII
 CONFIDENTIALITY
 
7.1 Definitions. CTI and TGTX each recognizes that during the Term, it may be
necessary for a Party (the “Disclosing Party”) to provide Confidential
Information (as defined herein) to another Party (the “Receiving Party”) that is
highly valuable, the disclosure of which would be highly prejudicial to such
Party. The disclosure and use of Confidential Information shall be governed by
the provisions of this Article VII. Neither Party shall use the other’s
Confidential Information except as expressly permitted in this Agreement. For
purposes of this Agreement, “Confidential Information” means all information
(including information relating to the business, operations and products of a
Party or any of its Affiliates) disclosed by the Disclosing Party to the
Receiving Party and which reasonably ought to have been understood to be
confidential and/or non-public information at the time disclosed to the
Receiving Party, or which is designated in writing by the Disclosing Party as
“Confidential” (or equivalent), or which when disclosed orally to the Receiving
Party is declared to be confidential by the Disclosing Party and is so confirmed
in a writing delivered to the Receiving Party within 30 days after such oral
disclosure, including but not limited to any technical information, Know-How,
trade secrets, or inventions (whether patentable or not), that such Party
discloses to another Party under this Agreement, or otherwise becomes known to
another Party by virtue of or that relates to this Agreement.
 
7.2 Obligation. The Parties agree that they will disclose the other Party’s
Confidential Information to its own (or its respective Affiliate’s, or with
respect to TGTX, its Sublicensees’) officers, employees, consultants and agents
only if and to the extent necessary to carry out their respective
responsibilities under this Agreement or in accordance with the exercise of
their rights under this Agreement, and such disclosure shall be limited to the
maximum extent possible consistent with such responsibilities and rights. Except
as set forth in the foregoing sentence, no Party shall disclose Confidential
Information of the other to any Third Party without the other’s prior written
consent. In all events, however, any and all disclosure to a Third Party (or to
any such Affiliate or Sublicensee) shall be pursuant to the terms of a
non-disclosure/nonuse agreement no less restrictive than this Article VII. The
Party which disclosed Confidential Information of the other to any Third Party
(or to any such Affiliate or Sublicensee) shall be responsible and liable for
any disclosure or use by such Third Party, Affiliate or Sublicensee (or its
disclosees) which would have violated this Agreement if committed by the Party
itself. No Party shall use Confidential Information of the other except as
expressly allowed by and for the purposes of this Agreement. Each Party shall
take such action to preserve the confidentiality of each other’s Confidential
Information as it would customarily take to preserve the confidentiality of its
own Confidential Information (but in no event less than a reasonable standard of
care). Upon expiration or termination of this Agreement, each Party, upon the
other’s request, shall return or destroy (at Disclosing Party’s discretion) all
the Confidential Information disclosed to the other Party pursuant to this
Agreement, including all copies and extracts of documents, within 60 days after
the request, except for one archival copy (and such electronic copies that exist
as part of the Party’s computer systems, network storage systems and electronic
backup systems) of such materials solely to be able to monitor its obligations
that survive under this Agreement.
 
 

 
 
7.3 Exceptions. The non-use and non-disclosure obligations set forth in this
Article VII shall not apply to any Confidential Information, or portion thereof,
that the Receiving Party can demonstrate by competent evidence:
 
(a) at the time of disclosure is in the public domain;
 
(b) after disclosure, becomes part of the public domain, by publication or
otherwise, through no fault of the Receiving Party or its disclosees;
 
(c) is made available to the Receiving Party by an independent Third Party
without obligation of confidentiality; provided, however, that to the Receiving
Party’s knowledge, such information was not obtained by said Third Party,
directly or indirectly, from the Disclosing Party hereunder; or
 
(d) is independently developed by an employee of the Receiving Party not
accessing or utilizing the Disclosing Party’s information.
 
            In addition, the Receiving Party may disclose information that is
required to be disclosed by law, by a valid order of a court or by order or
regulation of a governmental agency including but not limited to, regulations of
the SEC or in the course of arbitration or litigation; provided, however, that
in all cases the Receiving Party shall give the other party prompt notice of the
pending disclosure and make a reasonable effort to obtain, or to assist the
Disclosing Party in obtaining, a protective order or confidential-treatment
order preventing or limiting (to the greatest possible extent and for the
longest possible period) the disclosure and/or requiring that the Confidential
Information so disclosed be used only for the purposes for which the law or
regulation required, or for which the order was issued.
 
7.4 Third Party Information. The Parties acknowledge that the defined term
“Confidential Information” shall include not only a Disclosing Party’s own
Confidential Information but also Confidential Information of a Third Party
which is in the possession of a Disclosing Party. The Parties agree not to
disclose to the other any Confidential Information of a Third Party which is in
the possession of such Party, unless the other has given an express prior
written consent (which specifies the owner of such Confidential Information) to
receive such particular Confidential Information.
 
7.5 Press Release Announcing the Execution of the License Agreement and Related
Disclosures. Either Party may make an initial press release announcing the
execution of this Agreement, including any matter covered by this Agreement, and
the Development or Commercialization of Licensed Products, but such Party shall
provide the text of such planned disclosure to the other Party sufficiently in
advance of the scheduled disclosure to afford such other Party a reasonable
opportunity to review and comment upon the proposed text and the timing of such
disclosure, and shall consider all reasonable comments of the other Party
regarding such disclosure. (Provided, that no Party shall use the trademark or
logo of the other Party, its Affiliates or their respective employee(s) in any
publicity, promotion, news release or public disclosure relating to this
Agreement or its subject matter, except as may be required by Law or required by
the rules of an applicable US national securities exchange or except with the
prior express written permission of such other Party, such permission not to be
unreasonably withheld.)
 
 

 
 
ARTICLE VIII
 REPRESENTATIONS, WARRANTIES AND COVENANTS
 
8.1 Representations and Warranties. (a) TGTX represents and warrants to CTI, and
(b) CTI represents to TGTX, in each case as of the Effective Date:
 
(a) Such Party is a corporation duly organized and validly existing under the
Laws of the jurisdiction of its incorporation;
 
(b) Such Party has all right, power and authority to enter into this Agreement,
and to perform its obligations under this Agreement;
 
(c) Such Party has taken all action necessary to authorize the execution and
delivery of this Agreement and the performance of its obligations under this
Agreement;
 
(d) This Agreement is a legal and valid obligation of such Party, binding upon
such Party and enforceable against such Party in accordance with the terms of
this Agreement, except as enforcement may be limited by applicable bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium and other Laws
relating to or affecting creditors’ rights generally and by general equitable
principles;
 
(e) To the best of such party’s knowledge, the execution, delivery and
performance of this Agreement by such Party does not conflict with, breach or
create in any Third Party the right to accelerate, terminate or modify any
agreement or instrument to which such Party is a party or by which such Party is
bound;
 
(f) To the best of such party’s knowledge, all consents, approvals and
authorizations from all governmental authorities or other Third Parties required
to be obtained by such Party in connection with the execution and delivery of
this Agreement have been obtained; and the execution, delivery and performance
of this Agreement by such Party does not violate any Law of any Governmental
Body having authority over such Party;
 
(g) No person or entity has or will have, as a result of the execution and
delivery of or as a result of the transactions contemplated by this Agreement,
any right, interest or valid claim against or upon such Party for any
commission, fee or other compensation as a finder or broker because of any act
by such Party or its Affiliates, agents or Sublicensees; and
 
(h) To the best of such party’s knowledge, no agreement between it and any Third
Party is in conflict with the rights granted to any other party pursuant to this
Agreement.
 
8.2 Reserved.
 
8.3 Disclaimer. Notwithstanding the representations and warranties set forth in
this Article VIII, TGTX acknowledges and accepts the risks inherent in
attempting to Develop and Commercialize any pharmaceutical product. There is no
implied representation that the Licensed Products can be successfully Developed
or Commercialized.
 
8.4 CTI MAKES NO WARRANTY, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION,
ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE
WITH RESPECT TO ANY PATENT, TRADEMARK, SOFTWARE, NON-PUBLIC OR OTHER
INFORMATION, DFCI MATERIALS, DFCI ANTIBODIES, KNOW-HOW, OR TANGIBLE RESEARCH
PROPERTY, LICENSED OR OTHERWISE PROVIDED TO TGTX HEREUNDER AND HEREBY DISCLAIMS
THE SAME.
 
8.5 CTI DOES NOT WARRANT THE VALIDITY OF THE LICENSED PATENTS LICENSED HEREUNDER
AND MAKES NO REPRESENTATION WHATSOEVER WITH REGARD TO THE SCOPE OF THE LICENSED
PATENTS OR THAT SUCH LICENSED PATENTS MAY BE EXPLOITED BY TGTX, AFFILIATE OR
SUBLICENSEE WITHOUT INFRINGING OTHER PATENTS. CTI MAKES NO REPRESENTATION THAT
DFCI ANTIBODIES, CTI ANTIBODIES OR THE METHODS USED IN MAKING OR USING SUCH DFCI
ANTIBODIES OR CTI ANTIBODIES ARE FREE FROM LIABILITY FOR PATENT INFRINGEMENT.
 
 

 
 

ARTICLE IX
 INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE
 
Indemnification and Defense.
 
9.1 TGTX shall indemnify, defend and hold harmless (i) DFCI and its trustees
officers, medical and professional staff, employees, and agents and their
respective successors, heirs and assigns and (ii) CTI and its directors,
officers, employees, agents and contractors (the "CTI Indemnitees"), against any
liability, damage, loss or expense (including reasonable attorneys' fees and
expenses of litigation) incurred by or imposed upon the CTI Indemnitees, or any
one of them, in connection with any claims, suits, actions, demands or
judgments arising out any theory of product liability ( including but not
limited to action in the form of tort, warranty, strict liability) concerning
any product, process or service relating to, or developed by TGTX, its
Affiliates or Sublicensees pursuant to (a) any right or license granted under
this Agreement or (b) arising out of any other activities to be carried out by
TGTX pursuant to this agreement. TGTX's indemnification under Section 9.1 does
not apply to any liability, damage, loss or expense to the extent that it is
attributable to (x) the grossly negligent activities of the CTI Indemnitees, or
(y) the intentional wrongdoing or intentional misconduct of the CTI Indemnitees
TGTX shall, at its own expense, provide attorneys reasonably acceptable to CTI
to defend against any actions brought or filed against any party indemnified
hereunder with respect to the subject of indemnity contained herein, whether or
not such actions are rightfully brought.
 
9.2 CTI shall indemnify, defend and hold harmless TGTX and its directors,
officers, employees, agents and contractors (the "TGTX Indemnitees"), against
any liability, damage, loss or expense (including reasonable attorneys' fees and
expenses of litigation) incurred by or imposed upon the TGTX Indemnitees, or any
one of them, in connection with any claims, suits, actions, demands or
judgments arising out any theory of product liability ( including but not
limited to action in the form of tort, warranty, strict liability) concerning
(a) any product, process or service relating to, or developed by CTI, its
Affiliates or Sublicensees pursuant to the License Agreement or (b) any other
activities to be carried out by CTI pursuant to this agreement. CTI's
indemnification under Section 9.1 does not apply to any liability, damage, loss
or expense to the extent that it is attributable to (x) the grossly negligent
activities of the TGTX Indemnitees, or (y) the intentional wrongdoing or
intentional misconduct of the TGTX Indemnitees. CTI shall, at its own expense,
provide attorneys reasonably acceptable to DFCI and TGTX to defend against any
actions brought or filed against any party indemnified hereunder with respect to
the subject of indemnity contained herein, whether or not such actions are
rightfully brought.
 
9.3 If any such action is commenced or claim made or threatened against a DFCI
Indemnitee or CTI Indemnitee (collectively, “Indemnitees”) as to which the other
Party (the “Indemnifying Party”) is obligated to indemnify it (them) or hold it
(them) harmless, the Indemnitee shall promptly notify Indemnifying Party of such
event. Indemnifying Party shall assume the defense of, and may settle, that part
of any such claim or action commenced or made against an Indemnitee which
relates to the Indemnifying Party’s indemnification and CTI may take such other
steps as may be necessary to protect it. Indemnifying Party will not be liable
to Indemnitees on account of any settlement of any such claim or litigation
affected without Indemnifying Party’s consent. The right of Indemnifying Party
to assume the defense of any action is limited to that part of the action
commenced against Indemnitees that relates to Indemnifying Party’s obligation of
indemnification and holding harmless.
 
9.4 TGTX shall require any Affiliates or Sublicensee(s) to indemnify, hold
harmless and defend DFCI and CTI under the same terms set forth in Sections 9.1
– 9.4.
 
9.5 Insurance. At such time as any product, process or service relating to, or
developed pursuant to, this Agreement is being commercially distributed or sold
(other than for the purpose of obtaining regulatory approvals) by TGTX or by a
Sublicensee, Affiliate or agent of TGTX, TGTX shall, at its sole cost and
expense, procure and maintain policies of commercial general liability insurance
in amounts not less than $2,000,000 per incident and $2,000,000 annual aggregate
and naming the Indemnitees as additional insureds. Such commercial general
liability insurance must provide (a) product liability coverage and (b)
contractual liability coverage for TGTX's indemnification under Sections 9.1
through 9.5 of this Agreement. If TGTX elects to self-insure all or part of the
limits described above (including deductibles or retentions which are in excess
of $250,000 annual aggregate), such self-insurance program must be acceptable to
the CTI, DFCI and the DFCI's associated Risk Management Foundation. The minimum
amounts of insurance coverage required under these provisions may not be
construed to create a limit of TGTX's liability with respect to its
indemnification obligation under Sections 9.1 through 9.5 of this Agreement.
 
9.6 TGTX shall provide CTI with written evidence of such insurance upon request
of CTI. TGTX shall provide CTI with written notice at least fifteen (15) days
prior to the cancellation, non-renewal or material change in such insurance; if
TGTX does not obtain replacement insurance providing comparable coverage within
such fifteen (15) day period, CTI has the right to terminate this Agreement
effective at the end of such fifteen (15) day period without any notice or
additional waiting periods.
 
9.7 TGTX shall maintain such comprehensive general liability insurance beyond
the expiration or termination of this Agreement during (a) the period that any
product, process, or service, relating to, or developed pursuant to, this
Agreement is being commercially distributed or sold (other than for the purpose
of obtaining regulatory approvals) by TGTX or by a Sublicensee, Affiliate or
agent of TGTX and (b) a reasonable period after the period referred to in 9.8
(a) above which in no event shall be less than fifteen (15) years.
 
9.8 TGTX shall require any of its Affiliates or Sublicensee(s) to, maintain
insurance in favor of CTI, DFCI and the Indemnitees under the same terms set
forth in Sections 9.5 – 9.7 of this Agreement.
 
 

 
 
  ARTICLE X
 TERM AND TERMINATION
 

10.1 Term. The term of this Agreement shall commence on the Effective Date and,
unless earlier terminated as provided in this Article X, shall continue in full
force and effect, on a country-by-country and Licensed Product-by-Licensed
Product basis until the Royalty Term in such country with respect to such
Licensed Product expires, at which time this Agreement shall expire in its
entirety with respect to such Licensed Product in such country. (The “Term”
shall mean the period from the Effective Date until the earlier of termination
of this Agreement as provided in this Article X or expiration of this Agreement
upon the expiration of the last-to-expire Royalty Term.) The Parties confirm
that subject to the foregoing sentence, this Agreement shall not be terminated
or invalidated by any future determination that any or all of the Licensed
Patents have expired or been invalidated.
 
10.2 Termination by CTI. CTI has the right to immediately terminate this
Agreement, the extension of rights (if such termination occurs while TGTX is an
Affiliate of CTI), and all licenses granted hereunder (if such failure occurs
after the time TGTX ceases to be an Affiliate of CTI), or at CTI’s option to
convert the exclusive license granted in Article 2.1 to a non-exclusive license
(if such failure occurs after the time TGTX ceases to be an Affiliate of CTI) in
accordance with Section 3.6, by providing TGTX with written notice of such, upon
the occurrence of any of the following events.
 
(a) TGTX’s Board of Director’s has agreed that TGTX will cease to carry on its
business with respect to Licensed Products.
 
(b) TGTX fails to pay when due any undisputed royalty or other undisputed
payment that has become due and is payable under Article V of this Agreement and
has not cured the default by making the required payment, together with interest
due, within ninety days of receiving a written notice of default from CTI
requesting such payment.
 
(c) An officer of TGTX is convicted of a felony relating to the manufacture,
use, sale or importation of Licensed Products.
 
(d) TGTX materially breaches any other provision of this Agreement (including
but not limited to due diligence obligations under Article III and insurance
obligations under Section 9.7 – Section 9.10), unless TGTX has cured the breach
within ninety days of receiving written notice from CTI specifying the nature of
the breach; provided, however, that the due diligence obligations shall be
determined on a Licensed Product by Licensed Product basis.
 
10.3 Termination for insolvency. TGTX or CTI may terminate this Agreement
immediately upon written notice, with no further notice obligation or
opportunity to cure, if TGTX or CTI shall become insolvent, shall make an
assignment for the benefit of creditors, or shall have a petition in bankruptcy
filed for or against it (which is not dismissed within 60 days of such filing).
 
10.4 Notwithstanding Sections 10.2 and 10.3, in the event of a good-faith
dispute as to whether any alleged breach, default, failure or any other act or
omission gives rise to a right of termination under this Agreement, is in fact a
breach, default, failure or other act or omission that gives rise to a right of
termination under this Agreement, termination of this Agreement in respect of
such alleged breach, default, failure or other act or omission shall not take
effect unless and until (y) such dispute is resolved in accordance with Section
10.7 below in favor of the Party alleging such breach, default, failure or other
act or omission or (z) the non-terminating Party’s denial that the alleged
breach, default, failure or other act or omissions is in fact a breach, default,
failure or other act or omission giving rise to a right of termination hereunder
ceases to be in good faith.
 
10.5 Termination by TGTX. TGTX has the right to terminate this Agreement without
cause by giving CTI one hundred and eighty days prior written notice in whole or
on a Licensed Product by Licensed Product basis. Any milestones achieved by TGTX
during this one hundred and eighty-day period will be due and payable to CTI.
 
10.6 Effect of Termination
 
(a) No release. Upon termination of this Agreement for any reason, nothing in
this Agreement may be construed to release either party from any obligation that
matured prior to the effective date of the termination.
 
(b) Survival. The provisions of Section 6.1(a) (patent expenses) Article V
(Financial Provisions), Section 3.1.2 (Publicity –paragraph 10.6(c) (Inventory),
Article IX (Indemnification), Sections 9.7 – 9.10 (Insurance), Article VIII
(Representations and Warranties) and Section 10.7 (Dispute Resolution) survive
termination or expiration of this Agreement.
 
(c) Inventory. TGTX, any Affiliate(s) and any Sublicensees whose sublicenses are
not converted as provided in paragraph 10.6(d) below, may, after the effective
date of termination, sell all Licensed Products that are in inventory as of the
date of written notice of termination, and complete and sell Licensed Products
which the licensed entity(ies) can reasonably demonstrate were in the process of
manufacture as of the date of written notice of termination, provided that TGTX
shall pay to CTI the royalties thereon as required by Article V and shall submit
the reports required by Section 5.10 on the sales of Licensed Products.
 
 

 
 
(d) Sublicenses. Any Sublicenses will terminate contemporaneously with this
Agreement; provided, however, that any Sublicenses that are not in default under
the sublicense agreement shall, upon DFCI’s and CTI’s written approval, survive
and remain in full force and effect so long as the Sublicensee agrees to be
bound by all of the provisions of this Agreement, if not otherwise already
provided for in the sublicense agreement. Such approval by DFCI and CTI shall
not be unreasonably withheld and shall not require the payment of additional
consideration.
 
(e) If (i) this Agreement is in effect at the time of the termination of the
License Agreement and (ii) TGTX is not an Affiliate of CTI at such time then,
upon the written approval by DFCI, this Agreement survive and remain in full
force and TGTX hereby agrees to be bound by the terms of the License Agreement
pursuant to Section 10.6(d) of the License Agreement. If DFCI does not approve
such survival, then this Agreement shall terminate upon termination of the
License Agreement. Such approval by DFCI shall not be unreasonably withheld and
shall not require the payment of additional consideration.


(f) Pursuant to the License Agreement, TGTX is deemed an Affiliate of CTI, and
thus at the time the License Agreement is terminated, this Agreement shall
automatically terminate at such time; provided, that pursuant to Section 2.5,
TGTX shall have the right to cure any breach and that CTI will not voluntarily
terminate the License Agreement with TGTX’s prior written consent. 
 
10.7 Dispute Resolution.
 
(a) Negotiation between the Parties. The parties shall first attempt to resolve
any controversy that arises from this Agreement, or claim for breach of the
Agreement, by good faith negotiations, first between their respective business
development representatives and then, if necessary, between senior
representatives for the Parties.
 
(b) Non-Binding Mediation. If the controversy or claim cannot be settled through
good faith negotiation between the parties, the parties agree first to try in
good faith to settle their dispute by non-binding mediation under the Mediation
Rules of the American Arbitration Association, before resorting to arbitration,
litigation or other dispute resolution procedure.
 

 
ARTICLE XI
 MISCELLANEOUS PROVISIONS
 
11.1 Relationship of the Parties. Nothing in this Agreement is intended or shall
be deemed to constitute a partnership, agency, joint venture or
employer-employee relationship between the Parties. No Party shall have any
right or authority to commit or legally bind any other Party in any way
whatsoever including, without limitation, the making of any agreement,
representation or warranty and each Party agrees to not purport to do so.
 
11.2 Assignment.
 
(a) Any assignment not in accordance with this Section 11.2 shall be void.
 
(b) No assignment shall relieve the assigning Party of any of its
responsibilities or obligations hereunder.
 
(c) TGTX may not transfer or assign its rights or licenses or delegate its
obligations under this Agreement, in whole or in part, by operation of law or
otherwise, to any Third Party without the prior written consent of CTI, which
consent shall not be unreasonably withheld, conditioned or delayed; provided
that, notwithstanding the foregoing, TGTX may, without such consent, assign its
rights or licenses and/or delegate its obligations under this Agreement to (i)
an Affiliate or (ii) a Third Party in connection with a Sale Event (and for the
avoidance of doubt, at such time the extension of rights set forth in Section
2.5 shall terminate and the licenses granted to TGTX in Section 2 shall become
effective). As a condition to any permitted assignment hereunder, the assignee
must expressly assume, in a writing delivered to CTI and signed by a duly
authorized officer of the assignee (and in a form reasonably acceptable to CTI)
all of TGTX’s obligations under this Agreement, whether arising before, at or
after the assignment.
 
11.3 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments and to do all such other acts as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
 
 

 
 
11.4 Force Majeure. No Party shall be liable to any other Party or be deemed to
have breached or defaulted under this Agreement for failure or delay in the
performance of any of its obligations under this Agreement (other than
obligations for the payment of money) for the time and to the extent such
failure or delay is caused by or results from acts of God, earthquake, riot,
civil commotion, terrorism, war, strikes or other labor disputes, fire, flood,
failure or delay of transportation, omissions or delays in acting by a
governmental authority, acts of a government or an agency thereof or judicial
orders or decrees or restrictions or any other like reason which is beyond the
control of the respective Party. The Party affected by force majeure shall
provide the other Party with full particulars thereof as soon as it becomes
aware of the same (including its best estimate of the likely extent and duration
of the interference with its activities), and shall use Commercially Reasonable
Efforts to overcome the difficulties created thereby and to resume performance
of its obligations hereunder as soon as practicable, and the time for
performance shall be extended for a number of days equal to the duration of the
force majeure.
 
11.5 Entire Agreement of the Parties; Amendments. This Agreement and the
Schedules hereto constitute and contain the entire understanding and agreement
of the Parties respecting the subject matter hereof and cancel and supersede any
and all prior or contemporaneous negotiations, correspondence, understandings
and agreements between the Parties, whether oral or written, regarding such
subject matter (provided, that any and all previous nondisclosure/nonuse
obligations are not superseded and remain in full force and effect in addition
to the nondisclosure/nonuse provisions hereof). Each Party acknowledges that it
has not relied, in deciding whether to enter into this Agreement on this
Agreement’s expressly stated terms and conditions, on any representations,
warranties, agreements, commitments or promises which are not expressly set
forth within this Agreement. No modification or amendment of any provision of
this Agreement shall be valid or effective unless made in a writing referencing
this Agreement and signed by a duly authorized officer of each Party.
 
11.6 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York, excluding application of any
conflict of laws principles.
 
11.7 Notices and Deliveries. Any notice, request, approval or consent required
or permitted to be given under this Agreement shall be in writing and shall be
deemed to have been sufficiently given if and only if delivered in person, by
email or by express courier service to the Party to which it is directed at its
physical or email address shown below or such other physical or email address as
such Party shall have last given by such written notice to the other Party.
 
If to CTI, addressed to:
 
Checkpoint Therapeutics, Inc.
2 Gansevoort Street, 9th Floor
New York, NY 10014
Attention: James F. Oliviero, CEO
Email: jfo@checkpointtx.com
 
 
If to TGTX, addressed to:
 
TG Therapeutics, Inc.
2 Gansevoort Street, 9th Floor
New York, NY 10014
Attention: Sean Power, CFO
Email: sp@tgtxinc.com
 
 
11.8 Waiver. No waiver of any provision of this Agreement shall be valid or
effective unless made in a writing referencing this Agreement and signed by a
duly authorized officer of the waiving Party. A waiver by a Party of any of the
terms and conditions of this Agreement in any instance shall not be deemed or
construed to be a waiver of such term or condition for the future, or of any
other term or condition hereof.
 
11.9 Rights and Remedies are Cumulative. Except to the extent expressly set
forth herein, all rights, remedies, undertakings, obligations and agreements
contained in or available upon violation of this Agreement shall be cumulative
and none of them shall be in limitation of any other remedy or right authorized
in law or in equity, or any undertaking, obligation or agreement of the
applicable Party.
 
 

 
 
11.10 Severability. This Agreement is severable. When possible, each provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable Law, but if any provision of this Agreement is held to be
to any extent prohibited by or invalid under applicable Law, such provision will
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement (or of such provision). The Parties
shall make a good faith effort to replace the invalid or unenforceable provision
with a valid one which in its economic effect is most consistent with the
invalid or unenforceable provision.
 
11.11 Third Party Beneficiaries. Except for the rights of Indemnified Parties
pursuant to Article IX hereof and the rights of Sublicensees set forth in
Sections 2.3 and 10.6(d), the terms and provisions of this Agreement are
intended solely for the benefit of each Party hereto and their respective
successors or permitted assigns and it is not the intention of the Parties to
confer third-party beneficiary rights upon any other person, including without
limitation Sublicensees. The enforcement of any obligation of CTI under this
Agreement shall only be pursued by TGTX or such Indemnified Party, and not
Sublicensees (except as set forth in Sections 2.3 and 10.6(d)).
 
11.12 No Implied License. No right or license is granted to TGTX hereunder by
implication, estoppel, or otherwise to any know-how, patent or other
intellectual property right owned or controlled by CTI or its Affiliates, except
by an express license granted hereunder. No right or license is granted to CTI
hereunder by implication, estoppel, or otherwise to any know-how, patent or
other intellectual property right owned or controlled by TGTX or its Affiliates,
except by an express license granted hereunder.
 
11.13 No Right of Set-Off. Except as expressly provided in Article 5 of this
Agreement, TGTX shall not have a right to set-off any royalties, milestones or
other amount due to CTI under this Agreement against any damages incurred by
TGTX for a breach by CTI of this Agreement.
 
11.14 Equitable Relief. Each Party recognizes that the covenants and agreements
herein and their continued performance as set forth in this Agreement are
necessary and critical to protect the legitimate interests of the other Party,
that the other Party would not have entered into this Agreement in the absence
of such covenants and agreements and the assurance of continued performance as
set forth in this Agreement, and that a Party’s breach or threatened breach of
such covenants and agreements may cause the opposed Party irreparable harm and
significant injury, the amount of which will be extremely difficult to estimate
and ascertain, thus potentially making any remedy at law or in damages
inadequate. Therefore, each Party agrees that an opposed Party shall be entitled
to seek specific performance, an order restraining any breach or threatened
breach of Article VII and all other provisions of this Agreement, and any other
equitable relief (including but not limited to temporary, preliminary and/or
permanent injunctive relief). This right shall be in addition to and not
exclusive of any other remedy available to such other Party at law or in equity.
 
11.15 Interpretation. The language used in this Agreement is the language chosen
by the Parties to express their mutual intent, and no provision of this
Agreement shall be interpreted for or against a Party because that Party or its
attorney drafted the provision.
 
11.16 Construction. The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.” All references herein
to Articles, Sections and Schedules shall be deemed references to Articles and
Sections of, and Schedules to, this Agreement unless the context shall otherwise
require.
 
11.17 Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, and all of which together will be deemed to be
one and the same instrument. A facsimile or a portable document format (.pdf)
copy of this Agreement, including the signature pages, will be deemed an
original.
 
 
 
[the remainder of this page has been left blank intentionally]
 
 
 

 
 
IN WITNESS WHEREOF, the Parties have caused this Amended and Restated
Collaboration Agreement to be executed and delivered by their respective duly
authorized officers as of the day and year first above written.
 
CHECKPOINT THERAPEUTICS, INC.
 
 
 
By: /s/ James Oliviero                         


Name: James Oliviero                         

 
Title: CEO                                           


 
 
TG THERAPEUTICS, INC.
 
 
 
By: /s/ Michael S. Weiss                        



Name: Michael S. Weiss                        


 
Title: CEO                                           


 
 
 
 
